THIS was an action of replevin for a negro man. The writ issued on the 15th of February, 1732. The defendant pleaded non cepit infra tres annos. At the trial of the cause at the Assises, the Jury by their special verdict found, that Elizabeth Bourne, by her deed-poll dated the 28th March, 1707, gave to the plaintiff the negro in question. The plaintiff, in the beginning of February, 1732, before the issuing of the replevin, demanded the negro from the defendant; that the father of the plaintiff sold the *146negro to Daniel Sullyvan, who sold him to John Crichard,^rom whom the defendant purchased him for the consideration of forty pounds, on the 3d of November, 1727, ail(^ ^ad possession from that time until he was taken by virtue of the writ of replevin; that John Crichard,, at the time he sold the said negro to the defendant, declared to the defendant that he would not warrant and defend him, because the right to the negro was in the plaintiff ; that the defendant, before the death of the plaintiff’s-father, told the plaintiff he had bought the negro in dispute, and heard the plaintiff had a right to him, and if he had requested him to take a legal course to recover the negro, that the defendant might recover back from the plaintiff’s father, the money he gave for the negro; that ■the plaintiff then declared he had nothing to do with the said negro ; that he and his father had settled that matter between themselves.
The Provincial Court gave judgment for the defendant,
Lib. E. J. No. 4. fol. 318.